Exhibit 10
Williams Partners GP LLC
Director Compensation Policy
Adopted November 29, 2005
Revised August 20, 2008
Compensation of Directors
Members of the Board of Directors (the “Board”) of Williams Partners GP LLC (the
“Company”) who are also officers or employees of affiliates of the Company shall
receive no additional compensation for serving on the Board or Board committees.
I. Annual Compensation Package
Subject to adjustment as provided in Section V below, for their service on the
Board for the period beginning on August 22 of each year and ending on August 21
of the following year (“Annual Compensation Period”), directors who are not
officers or employees of the Company or its affiliates (each a “Non-Employee
Director” and collectively “Non-Employee Directors”) shall receive the following
annual compensation package (“Annual Compensation Package”):

  1.   $50,000 cash;     2.   $25,000 in Restricted Units valued as of the grant
date designated below; and     3.   $5,000 cash each for service on the
conflicts and audit committees of the Board.

Subject to the provisions of Section V below, annual cash compensation amounts
shall be paid as of August 22 of each year and annual compensation in the form
of Restricted Units shall be granted as of August 22 of each year.
II. Conflicts Committee Fees
In addition to the Annual Compensation Package, effective beginning August 23,
2008, each Non-Employee Director serving as a member of the conflicts committee
shall receive $1,250 cash for each conflicts committee meeting where the member
is present, minutes have been recorded, and substantive business was conducted
at the meeting (“Conflicts Committee Fee”).
Conflicts Committee Fees shall be paid on August 22 and February 1 each year for
qualifying meetings held during the preceding months. To enable timely payment
of meeting fees, a schedule detailing the number of qualifying meetings held, as
well as the members present at each meeting, will be provided to the Company’s
corporate secretary no later than August 7 and January 15 of each year.
III. Other Compensation
In addition, each Non-Employee Director shall receive the following for service
on the Board:

  1.   for a person first elected as a Non-Employee Director, a one-time grant
of Restricted Units valued at $25,000 on the date of election to the Board; and
    2.   reimbursement for reasonable out-of-pocket expenses incurred in
connection with attending Board and committee meetings and attending education
programs relevant to their duties as members of the Board.

IV. Restricted Period
Restricted Units awarded pursuant to this policy shall vest 180 calendar days
following the date of grant (the “Restricted Period”). Cash distributions on
Restricted Units shall be paid.

 



--------------------------------------------------------------------------------



 



V. Interim Payment and Grant Dates and Proration
1. Interim Payment and Grant Dates.
A person who first becomes a Non-Employee Director after August 22 and prior to
December 1 shall receive the full Annual Compensation Package for such Annual
Compensation Period paid as of December 15, in the case of annual cash
compensation amounts, and granted as of December 15, in the case of annual
compensation in the form of Restricted Units.
A person who first becomes a Non-Employee Director on or after December 1 and on
or before February 28 shall receive a prorated Annual Compensation Package for
such first Annual Compensation Period paid as of March 15, in the case of annual
cash compensation amounts, and granted as of March 15, in the case of annual
compensation in the form of Restricted Units.
A person who first becomes a Non-Employee Director on or after March 1 and prior
to August 22 shall receive a prorated Annual Compensation Package for such first
Annual Compensation Period paid as of August 22, in the case of annual cash
compensation amounts, and granted as of August 22, in the case of annual
compensation in the form of Restricted Units.
2. Proration.
The number of Restricted Units for a prorated Annual Compensation Package shall
be the product of $25,000 in Restricted Units valued as of the grant date
multiplied by a fraction, the numerator of which is the number of full and
fractional calendar months elapsing between the date such person first becomes a
Non-Employee Director and the following August 21 and the denominator of which
is 12.
The amount of cash compensation for a prorated Annual Compensation Package shall
be the product of the aggregate annual cash compensation amount applicable to
such Non-Employee Director as set forth in Section I above multiplied by a
fraction, the numerator of which is the number of full and fractional calendar
months elapsing between the date such person first becomes a Non-Employee
Director and the following August 21 and the denominator of which is 12.
VI. Other Provisions
Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Williams Partners GP LLC Long-Term Incentive Plan, as amended
(the “Plan”).
Notwithstanding anything herein to the contrary, any grant of Restricted Units
pursuant to this policy shall be for a whole number of Restricted Units
determined by rounding up to the next higher whole number of Units any
fractional portion of a Unit equal to or in excess of one-half Unit (and
otherwise rounding down to the next lower whole number of units).
Awards of Restricted Units pursuant to this policy shall be subject to the terms
and conditions of the Plan and any applicable Award Agreement.

 